                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

        Johnathan S. Hensley,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            3:20-cv-00482-KDB-DSC
                                       )
                 vs.                   )
                                       )
          City of Charlotte,           )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 5, 2021 Order.

                                               August 5, 2021




     Case 3:20-cv-00482-KDB-DSC Document 45 Filed 08/05/21 Page 1 of 1
